DETAILED ACTION
This office action is in response to applicant’s submission filed on 04/05/2019, which has an effective filing date of 04/06/2018. Claims 1-20 are pending and are directed towards method and apparatus for Device Default WIFI Credentials for Simplified and Secure Configuration of Networked Transducers.  This is Non-Final action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
2.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Smadja et al. (US Pub. 2016/0337354), hereinafter Smadja, filed on Nov. 28, 2014 in view of Nix (US Pub. 2015/0121066) filed on Oct. 28, 2013 and Oczkowski et al. (US Patent 10,148,495), hereinafter Oczkowski, filed on Jun. 9, 2014. 
Regarding claim 1, Smadja teaches a method for a mobile handset to configure a device, the method performed by the mobile handset (para 89, line 1-10 and para 105, line 1-4; consumer application 18 of the user mobile devices performs enrolment processes for M2M devices), the method comprising: 
a) reading a tag for the device, wherein the tag includes (i) a domain name for a first server and (ii) a token for the device (para 98 , line 1-3 and para 126, line 1-8; content of an access token can comprises URL of a M2M server and a reference of the M2M device (end point address)); 
b) establishing a secure session with the first server using at least the domain name and the token (para 132, line 8-10 and para 133, line 1-3; consumer application 18 transmits to the M2M server 12 the encrypted access token as part of a session request);
c) receiving from the first server a set of configuration parameters, wherein the set of configuration parameters includes at least authentication parameters (para 135, line 1-21 and para 136, line 1-9; M2M server provides authorization data for validating the user access token); 
d) authenticating with an authentication server using the authentication parameters and at least one of (i) identification information from a user and (ii) a certificate for the mobile handset (para 135, line 1-21 and para 136, line 1-9; 
e) receiving device default credentials for the device (para 139, line 1-9 and para 140, line 1-12; the consumer application 18 of the user device receives an encrypted response containing encryption key Kres to enable access to M2M device),
Smadja does not teach receiving a uniform resource locator (URL) for a configuration system, and a digital signature of the URL;
Nix teaches receiving a uniform resource locator (URL) for a configuration system, and a digital signature of the URL (para 229, line 1-16; receiving a URL corresponding a certificate of certificate authority 118, where certificate is signed with a key);
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Smadja to incorporate the teachings of Nix to provide receiving a URL corresponding a certificate of certificate authority 118 and certificate is signed with a key.  Doing so would allow for secure communication between server, M2M module, and an application, as recognized by Nix.

Oczkowski teaches f) scanning for a list of available wireless networks and associated radio frequency (RF) channels, and sending the list to the configuration system (col. 5, line 36-45 and col. 6, line 18-34; scan for a list of available wireless networks, where wireless networks complies with IEEE 802.11 standards that specifies radio frequency channels, and send the list to configuration application); 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Smadja and Nix to incorporate the teachings of Oczkowski to provide scanning for a list of available wireless networks and send the list to configuration application.  Doing so would allow for the selection of a particular wireless network employed for network communication with a device, as recognized by Oczkowski.
Smadja teaches g) establishing a local wireless connection with the device using the device default credentials (para 139, line 1-9 and para 140, line 1-12; establishing a secure session between a consumer application on user device and the M2M device using the encryption session keys Kres);

i) receiving an encrypted set of credentials from the configuration system, wherein the encrypted set of credentials are encrypted by the configuration system using at least a public key for the device, and
Nix teaches h) sending the URL and the digital signature for the URL to the device (para 64, line 1-19 and para 229, line 1-16; providing a certificate 122 to services module 101, where certificate has a corresponding URL and certificate is signed with a key); 
i) receiving an encrypted set of credentials from the configuration system, wherein the encrypted set of credentials are encrypted by the configuration system using at least a public key for the device (para 66, line 1-12 and para 229, line 1-16; receiving module public key 111 signed by a certificate authority 118 using a shared public key), and 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Smadja to incorporate the teachings of Nix to provide receiving module public key signed by a certificate authority using a shared public key.  Doing so would allow for 
Smadja and Nix do not teach wherein the encrypted set of credentials includes at least one wireless network identity and RF channel from the list; and
Oczkowski teaches wherein the encrypted set of credentials includes at least one wireless network identity and RF channel from the list (col. 5, line 36-45 and col. 6, line 40-61 and col. 11, line 10-26; transmit the selected wireless network for network communication and complies with 802.11 standards, where communication may contain credentials and may be encrypted); and  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Smadja and Nix to incorporate the teachings of Oczkowski to provide transmit the selected wireless network for network communication and complies with 802.11 standards, where communication may be encrypted.  Doing so would allow for the selection of a particular wireless network employed for network communication with a device, as recognized by Oczkowski.
Smadja teaches -90-j) sending the encrypted set of credentials to the device through the local wireless connection (para 128, line 1-7 and para 156, line 1-13; 
Regarding claim 2, Smadja, Nix, and Oczkowski teach method of claim 1.
Smadja teaches establishing the secure session through a first radio, wherein the first radio comprises a wireless wide area network (WAN) radio (para 90, line 1-16; access network 13 can support multiple different radio access technologies for wireless communication according to 802.11 protocols, such as wireless WANs).
Regarding claim 3, Smadja, Nix, and Oczkowski teach method of claim 1.
Smadja does not teach establishing the local wireless connection through a second radio, wherein the second radio comprises one of a Wi-Fi radio, a Near-Field Communications (NFC) radio, and a Bluetooth radio.
Nix teaches establishing the local wireless connection through a second radio, wherein the second radio comprises one of a Wi-Fi radio, a Near-Field Communications (NFC) radio, and a Bluetooth radio (para 61, line 1-6 and 107, line 1-15; a radio 101 can support WiFi and Bluetooth for wireless communication according to 802.11 standard).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Smadja 
Regarding claim 4, Smadja, Nix, and Oczkowski teach method of claim 1.
Smadja teaches the first server comprises a discovery server, and the set of configuration parameters specifies a configuration application for at least establishing the local wireless connection (para 88, line 1-5 and para 135, line 1-21 and para 136, line 1-9; the M2M server enforces access to and store data relating to the M2M devices and authorization data allows for authenticating the access token from the consumer application 18 requesting access to M2M device). 
Regarding claim 5, Smadja, Nix, and Oczkowski teach method of claim 1.
Smadja does not teach the device default credentials include at least one of (i) a device public key for EAP authentication, and (ii) a pre-shared key for the local wireless connection.
Nix teaches the device default credentials include at least one of (i) a device public key for EAP authentication, and (ii) a pre-shared key for the local wireless 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Smadja to incorporate the teachings of Nix to provide a module that includes a pre-shared secret key 129 for wireless communication.  Doing so would allow for secure communication between server, M2M module, and an application, as recognized by Nix.
Regarding claim 6, Smadja, Nix, and Oczkowski teach method of claim 1.
Smadja teaches the encrypted set of credentials includes the encrypted set of credentials includes (i) at least one of a symmetric key and a certificate for the wireless network and (ii) a wireless network configuration (para 108, line 1-10 and para 156, line 1-13; the generated keys in the new access token to the M2M device can be a symmetric key and includes new session data for communication with M2M device).
Regarding claim 7, Smadja, Nix, and Oczkowski teach method of claim 1.
Smadja does not teach the encrypted set of credentials are encrypted with a symmetric ciphering key, wherein the configuration system asymmetrically encrypts the symmetric ciphering key with the public key for the device, wherein 
Nix teaches the encrypted set of credentials are encrypted with a symmetric ciphering key, wherein the configuration system asymmetrically encrypts the symmetric ciphering key with the public key for the device, wherein the device decrypts the symmetric key with a corresponding private key for the device, and wherein the device decrypts the encrypted set of credentials with the symmetric ciphering key (para 66, line 1-12 and para 116, line 1-10 and para 229, line 1-16; receiving module public key 111 signed by a certificate authority 118 using a shared public key and cryptographic algorithms include encrypting data using public keys, decrypting data using private keys, and verifying signatures using public keys).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Smadja to incorporate the teachings of Nix to provide cryptographic algorithms include encrypting data using public keys, decrypting data using private keys, and verifying signatures using public keys.  Doing so would allow for secure 
Regarding claim 8, Smadja, Nix, and Oczkowski teach method of claim 7.
Smadja does not teach the configuration system digitally signs the encrypted set of credentials with a configuration system private key, and wherein the device verifies the digitally signed encrypted set of credentials using at least a certificate authority public key, and wherein the -91-device records the certificate authority public key before the mobile handset establishes the local wireless connection.
Nix teaches the configuration system digitally signs the encrypted set of credentials with a configuration system private key, and wherein the device verifies the digitally signed encrypted set of credentials using at least a certificate authority public key, and wherein the -91-device records the certificate authority public key before the mobile handset establishes the local wireless connection (para 116, line 1-10 and para 121, line 1-21 and para 138, line 1-11; processing signatures using private keys, verifying signatures using public keys by a certificate authority, and the public key of the certificate authority can be a pre-shared secret key).

Regarding claim 9, Smadja, Nix, and Oczkowski teach method of claim 1.
Smadja and Nix do not teach the mobile handset scans for the list before authenticating with the authentication server.
Oczkowski teaches the mobile handset scans for the list before authenticating with the authentication server (Fig. 8 and Fig. 9 and col. 6, line 18-34; configuration application 108 on user device acquires a list of wireless networks generated from a scan and then validate token for headless device).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Smadja and Nix to incorporate the teachings of Oczkowski to provide configuration application 108 on user device acquires a list of wireless networks generated from a scan and then validate token for headless device.  Doing so would allow for the 
Regarding claim 10, Smadja, Nix, and Oczkowski teach method of claim 1.
Smadja does not teach the device verifies the digital signature using at least a certificate authority public key, and wherein the device records the certificate authority public key before the mobile handset establishes the local wireless connection.  
Nix teaches the device verifies the digital signature using at least a certificate authority public key, and wherein the device records the certificate authority public key before the mobile handset establishes the local wireless connection (para 116, line 1-10 and para 121, line 1-21 and para 138, line 1-11; verifying signatures using public keys by a certificate authority and the public key of the certificate authority can be a pre-shared secret key).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Smadja to incorporate the teachings of Nix to provide verifying signatures using public keys by a certificate authority and the public key of the certificate authority can be a pre-shared secret key.  Doing so would allow for secure communication between server, M2M module, and an application, as recognized by Nix.
Regarding claim 11, Smadja teaches a mobile handset for configuring a device (para 89, line 1-10 and para 105, line 1-4; consumer application 18 of the user mobile devices performs enrolment processes for M2M devices), the mobile handset comprising: 
a camera for reading a device tag, wherein the device tag includes a first server domain name and a token for the device (para 89, line 1-11 and para 98 , line 1-3 and para 126, line 1-8; a camera of the user device, where content of an access token can comprises URL of a M2M server and a reference of the M2M device (end point address)); 
a nonvolatile memory for storing a configuration application and user credentials (para 80, line 1-7 and para 153, line 1-11; memory on user device storing consumer application and response encryption key),
Smadja and Nix do not teach wherein the configuration application scans for a list of available wireless networks and associated radio frequency (RF) channels;
Oczkowski teaches wherein the configuration application scans for a list of available wireless networks and associated radio frequency (RF) channels (col. 5, line 36-45 and col. 6, line 18-34; consumer application 108 acquires a list of 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Smadja and Nix to incorporate the teachings of Oczkowski to provide consumer application 108 acquires a list of available wireless networks from a scan.  Doing so would allow for the selection of a particular wireless network employed for network communication with a device, as recognized by Oczkowski.
Smadja teaches a first radio for establishing a secure session with a first server over a wireless wide area network, for receiving authentication parameters from the first server (para 90, line 1-16 and para 135, line 1-21 and para 136, line 1-9; a radio for wireless communication according to 802.11 standards, receiving verification output from M2M server for validating the user access token), 
for receiving (i) device default credentials for the device (para 139, line 1-9 and para 140, line 1-12; the consumer application 18 of the user device receives an encrypted response containing encryption key Kres to enable access to M2M device), 
Smadja does not teach (ii) a uniform resource locator (URL) for a configuration system, (iii) and a digital signature of the URL, and

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Smadja to incorporate the teachings of Nix to provide receiving a URL corresponding a certificate of certificate authority 118 and certificate is signed with a key.  Doing so would allow for secure communication between server, M2M module, and an application, as recognized by Nix.
Smadja and Nix do not teach for receiving an encrypted set of credentials for a wireless network in the list,
Oczkowski teaches for receiving an encrypted set of credentials for a wireless network in the list (col. 5, line 36-45 and col. 6, line 40-61 and col. 11, line 10-26; transmit the selected wireless network for network communication and complies with 802.11 standards, where communication may contain credentials and may be encrypted), 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Smadja 
Smadja teaches wherein the secure session uses the first server domain name and the token (para 132, line 8-10 and para 133, line 1-3; consumer application 18 transmits to the M2M server 12 the encrypted access token as part of a session request); 
a processor for authenticating with an authentication server using the authentication parameters and at least one of (i) identification information from a user and (ii) a certificate for the mobile handset (para 80, line 1-7 and para 135, line 1-21 and para 136, line 1-9; user device includes a microprocessor for controlling consumer application, validate user access token received from consumer application using authorization data, which can be PIN and/or a digital certificate);  
-92-a second radio for operating with the user credentials before the mobile handset reads the device tag, for establishing a local wireless connection with the device using the device default credentials (para 90, line 1-16 and para 116, line 1-
Smadja does not teach for transmitting to the device (i) the URL, (ii), the digital signature of the URL, and (iii) the encrypted set of credentials, and
Nix teaches for transmitting to the device (i) the URL, (ii), the digital signature of the URL, and (iii) the encrypted set of credentials (para 64, line 1-19 and para 229, line 1-16; providing a certificate 122 to services module 101, where certificate has a corresponding URL and certificate is signed with a key), and 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Smadja to incorporate the teachings of Nix to provide receiving module public key signed by a certificate authority using a shared public key.  Doing so would allow for secure communication between server, M2M module, and an application, as recognized by Nix.
Smadja teaches for operating with the user credentials after transmitting the encrypted set of credentials to the device (para 128, line 1-7 and para 155, line 1-10 and para 156, line 1-13; send the generated keys in the new access 
a system bus for transferring the encrypted set of credentials from the first radio to the second radio (para 90, line 1-16 and para 128, line 1-7 and para 156, line 1-13; utilize bus for communication of data capable of supporting multiple different radios, and send the generated keys in the new access token with the M2M device and the access token may be encrypted), 
Smadja does not teach wherein the encrypted set of credentials are encrypted using at least a public key for the device, and
Nix teaches wherein the encrypted set of credentials are encrypted using at least a public key for the device (para 66, line 1-12 and para 229, line 1-16; receiving module public key 111 signed by a certificate authority 118 using a shared public key), and 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Smadja to incorporate the teachings of Nix to provide receiving module public key signed by a certificate authority using a shared public key.  Doing so would allow for secure communication between server, M2M module, and an application, as recognized by Nix.

Oczkowski teaches wherein the encrypted set of credentials includes at least one wireless network identity and RF channel from the list (col. 5, line 36-45 and col. 6, line 40-61 and col. 11, line 10-26; transmit the selected wireless network for network communication and complies with 802.11 standards, where communication may contain credentials and may be encrypted).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Smadja and Nix to incorporate the teachings of Oczkowski to provide transmit the selected wireless network for network communication and complies with 802.11 standards, where communication may be encrypted.  Doing so would allow for the selection of a particular wireless network employed for network communication with a device, as recognized by Oczkowski.
Regarding claim 12, Smadja, Nix, and Oczkowski teach apparatus of claim 11.
Smadja does not teach establishing the local wireless connection through a second radio, wherein the second radio comprises one of a Wi-Fi radio, a Near-Field Communications (NFC) radio, and a Bluetooth radio.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Smadja to incorporate the teachings of Nix to provide a radio 101 can support WiFi and Bluetooth for wireless communication according to 802.11 standard.  Doing so would allow for secure communication between server, M2M module, and an application, as recognized by Nix.  
Regarding claim 13, Smadja, Nix, and Oczkowski teach apparatus of claim 11.
Smadja teaches the first server comprises a discovery server, and wherein the first radio receives configuration parameters from the discovery server, and wherein the configuration parameters at least select the configuration application (para 88, line 1-5 and para 135, line 1-21 and para 136, line 1-9; the M2M server enforces access to and store data relating to the M2M devices and authorization 
Regarding claim 14, Smadja, Nix, and Oczkowski teach apparatus of claim 11.
Smadja does not teach the device default credentials include at least one of (i) a device public key for EAP authentication, and (ii) a pre-shared key for the local wireless connection.
Nix teaches the device default credentials include at least one of (i) a device public key for EAP authentication, and (ii) a pre-shared key for the local wireless connection (para 120, line 1-17; module 101 may include a pre-shared secret key 129 for wireless communication).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Smadja to incorporate the teachings of Nix to provide a module that includes a pre-shared secret key 129 for wireless communication.  Doing so would allow for secure communication between server, M2M module, and an application, as recognized by Nix.
Regarding claim 15, Smadja, Nix, and Oczkowski teach apparatus of claim 11.

Regarding claim 16, Smadja, Nix, and Oczkowski teach apparatus of claim 11.
Smadja teaches the encrypted set of credentials includes the encrypted set of credentials includes (i) at least one of a symmetric key and a certificate for the wireless network and (ii) a wireless network configuration (para 108, line 1-10 and para 156, line 1-13; the generated keys in the new access token to the M2M device can be a symmetric key and includes new session data for communication with M2M device).
Regarding claim 17, Smadja, Nix, and Oczkowski teach apparatus of claim 11.
Smadja does not teach the encrypted set of credentials are encrypted with a symmetric ciphering key, wherein the configuration system asymmetrically encrypts the symmetric ciphering key with the public key for the device, wherein 
Nix teaches the encrypted set of credentials are encrypted with a symmetric ciphering key, wherein the configuration system asymmetrically encrypts the symmetric ciphering key with the public key for the device, wherein the device decrypts the symmetric key with a corresponding private key for the device, and wherein the device decrypts the encrypted set of credentials with the symmetric ciphering key (para 66, line 1-12 and para 116, line 1-10 and para 229, line 1-16; receiving module public key 111 signed by a certificate authority 118 using a shared public key and cryptographic algorithms include encrypting data using public keys, decrypting data using private keys, and verifying signatures using public keys).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Smadja to incorporate the teachings of Nix to provide cryptographic algorithms include encrypting data using public keys, decrypting data using private keys, and verifying signatures using public keys.  Doing so would allow for secure 
Regarding claim 18, Smadja, Nix, and Oczkowski teach apparatus of claim 17.
Smadja does not teach the configuration system digitally signs the encrypted set of credentials with a configuration system private key, and wherein the device verifies the digitally signed encrypted set of credentials using at least a certificate authority public key, and wherein the -91-device records the certificate authority public key before the mobile handset establishes the local wireless connection.
Nix teaches the configuration system digitally signs the encrypted set of credentials with a configuration system private key, and wherein the device verifies the digitally signed encrypted set of credentials using at least a certificate authority public key, and wherein the -91-device records the certificate authority public key before the mobile handset establishes the local wireless connection (para 116, line 1-10 and para 121, line 1-21 and para 138, line 1-11; processing signatures using private keys, verifying signatures using public keys by a certificate authority, and the public key of the certificate authority can be a pre-shared secret key).

Regarding claim 19, Smadja, Nix, and Oczkowski teach apparatus of claim 11.
Smadja does not teach the device verifies the digital signature using at least a certificate authority public key, and wherein the device records the certificate authority public key before the mobile handset establishes the local wireless connection.  
Nix teaches the device verifies the digital signature using at least a certificate authority public key, and wherein the device records the certificate authority public key before the mobile handset establishes the local wireless connection (para 116, line 1-10 and para 121, line 1-21 and para 138, line 1-11; verifying signatures using public keys by a certificate authority and the public key of the certificate authority can be a pre-shared secret key).  

Regarding claim 20, Smadja, Nix, and Oczkowski teach apparatus of claim 11.
Smadja does not teach wherein the mobile handset uses the device tag to download the configuration application before the processor authenticates with the authentication server.
Nix teaches wherein the mobile handset uses the device tag to download the configuration application before the processor authenticates with the authentication server (para 73, line 1-18 and para 269, line 1-27; download the application operating on a smartphone from an “app store” using a pointer or reference to a location and application can communicate identity with a server).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Smadja to incorporate the teachings of Nix to provide .  Doing so would allow for secure .
Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	The following are the related patents and applications: Cammarota et al. (US Pub. 2018/0109418) discloses device provisioning using an intermediary device and a configurator device; Carrer et al. (US Pub. 2016/0285628) discloses trusted provisioning and authentication for networked devices in a cloud-based IoT/M2M platform using domain name and public keys; Dimatteo, III et al. (US Pub. 2017/0034703) discloses WiFi access management system for internet of things devices including wireless access list; Li et al. (US Pub. 2016/0050566) discloses wireless terminal configuration including device identification.
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN H NGUYEN whose telephone number is (571)272-6443.  The examiner can normally be reached on Monday-Friday 8:30am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492